Exhibit 10.1

 

ENTERPRISE BANCORP, INC.

 

Restricted Stock Agreement

 

 

This Agreement is entered into as of March 17, 2009 (the “Grant Date”) by and
between Enterprise Bancorp, Inc., a Massachusetts corporation (the “Company”),
and
                                                                                              
(the “Grantee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted a program entitled “Enterprise Bancorp, Inc.
2003 Stock Incentive Plan” (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors, or the full Board
of Directors, as the case may be, of the Company has authorized the grant of
shares of the Company’s common stock to the Grantee upon the terms and
conditions set forth below; and

 

WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has authorized the grant of shares of the Company’s common stock to the
Grantee pursuant and subject to the terms of the Plan, a copy of which is
attached hereto and incorporated herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Grantee agree as follows.

 

1.             Grant.  Subject to the terms of the Plan and this Agreement, the
Company hereby grants to the Grantee, and the Grantee hereby accepts,
                 shares of the Company’s common stock, par value $0.01 per share
(the “Restricted Stock”).  The term “Restricted Stock” shall include any
additional shares of stock of the Company issued on account of the foregoing
shares by reason of stock dividends, stock splits or recapitalizations (whether
by way of mergers, consolidations, combinations or exchanges of shares or the
like).

 

2.             Vesting Schedule.  The interest of the Grantee in the Restricted
Stock shall vest in accordance with the schedule attached to this Agreement as
Exhibit 1, which is incorporated herein and made a part hereof by this
reference; provided, however, that such vesting of shares of the Restricted
Stock shall be and hereby is conditioned upon the Grantee’s continuing
employment with the Company and continuing compliance with all applicable
employee confidentiality, noncompetition and other agreements with the Company
and any of its subsidiaries as of each date upon which such vesting shall occur
in accordance with such schedule.

 

3.             Restrictions on Stock.  Until the termination of restrictions and
the vesting of the shares of Restricted Stock as provided in Section 2 above,
none of the Restricted Stock may be sold, assigned, transferred, pledged, or
otherwise encumbered except as provided in this Agreement.

 

If the Grantee’s employment with the Company is terminated for any reason,
whether with or without cause and whether voluntarily or involuntarily, then all
shares of Restricted Stock that have not yet vested as of the time of the
Grantee’s termination of employment, if any,

 

--------------------------------------------------------------------------------


 

shall be forfeited and returned to the Company, unless the Compensation
Committee of the Board of Directors, or the full Board of Directors, as the case
may be, of the Company, in its sole discretion shall otherwise determine.

 

4.             Rights as Stockholder.  Except for the restrictions and other
limitations and conditions provided in this Agreement, the Grantee as owner of
the Restricted Stock shall have all the rights of a stockholder, including but
not limited to the right to receive all dividends paid on such Restricted Stock
and the right to vote all of the shares of such Restricted Stock.

 

5.             Stock Certificates.  Each certificate issued for shares of
Restricted Stock shall be registered in the name of the Grantee and deposited by
the Grantee, together with a stock power endorsed in blank, with the Company or
its duly appointed transfer agent and shall bear the following (or a similar)
legend:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in a Restricted Stock Agreement between the registered
owner and Enterprise Bancorp, Inc.  A copy of such Restricted Stock Agreement
will be furnished to the holder of this certificate upon written request and
without charge.

 

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock, the Company shall return to the Grantee (or to such
Grantee’s legal representative, beneficiary or heir) certificates, without a
legend, for the shares of common stock deposited with it or its transfer agent
pursuant to this Section 5 as to which the restrictions have been terminated.

 

Notwithstanding the foregoing, if and to the extent that the Company also
provides to its shareholders generally a means to hold title to shares on a
noncertificated basis, then the shares of Restricted Stock issued to the Grantee
under this Agreement may be issued on such a noncertificated basis if mutually
agreed upon by the Company and the Grantee and otherwise permissible under
applicable law and the rules of any applicable stock exchange.  If any such
shares of Restricted Stock are so issued on a noncertificated basis, then the
Company shall adopt alternative measures in lieu of the foregoing stock
certificate legend to ensure that the restrictions on such shares of Restricted
Stock required under this Agreement are properly observed.

 

6.             Tax Consequences; Withholding.  The Grantee has reviewed with the
Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of the investment and the transactions contemplated by this
Agreement.  The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents or
representatives.  The Grantee understands that the Grantee shall be liable for
any and all taxes, including withholding taxes, arising out of this grant or the
vesting of the shares of Restricted Stock hereunder.  The Company shall have the
right to deduct from amounts otherwise payable to the Grantee, or to require the
Grantee to pay, any taxes required by law to be withheld with respect to the
Restricted Stock.

 

7.             Notice of Election Under Section 83(b).  If the Grantee makes an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
and the regulations and rulings

 

2

--------------------------------------------------------------------------------


 

promulgated thereunder, he will provide a copy thereof to the Company within
thirty days of the filing of such election with the Internal Revenue Service.

 

8.             Securities and Other Laws; Lock-Up Agreement.  In any case in
which in the opinion of the Compensation Committee of the Board of Directors, or
the full Board of Directors, as the case may be, of the Company, the issue
and/or delivery of shares of common stock under this Agreement would violate
requirements of federal or state securities or other laws, or the requirements
of any securities exchange on which the stock is listed, the Company shall be
entitled to postpone such issue and/or delivery until such requirements have
been met.  The Compensation Committee or the full Board of Directors, as the
case may be, may require representations and agreements from the Grantee in
order to ensure such compliance with federal or state securities or other laws
or the requirements of any securities exchange.

 

The Grantee hereby further agrees that as a condition to his receipt of the
Restricted Stock, he will execute an agreement in a form acceptable to the
Company to the effect that the shares of such Restricted Stock shall be subject
to any underwriter’s lock-up agreement in connection with a public offering of
any securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.

 

9.             Grantee’s Investment Representations.  Grantee represents that he
is acquiring the shares of Restricted Stock for his own account for investment
purposes and not with a view towards distribution of the shares to the public.

 

10.           Adjustment in Provisions.  In the event that there are any changes
in the outstanding common stock of the Company by reason of stock dividends,
stock splits, or recapitalizations (whether by way of mergers, consolidations,
combinations, or exchanges of shares or the like), the divisions of shares of
Restricted Stock into parts, the provisions for termination of restrictions on
parts of Restricted Stock, and any other relevant portions of this Agreement
shall be appropriately adjusted by the Compensation Committee of the Board of
Directors, or the full Board of Directors, as the case may be, of the Company,
if necessary, to reflect equitably such change or changes.

 

11.           [Intentionally Omitted]

 

12.          Termination or Amendment of Plan.  The Compensation Committee of
the Board of Directors, or the full Board of Directors, as the case may be, of
the Company may terminate or amend the Plan at any time.  No such termination or
amendment will affect the parties’ respective rights and obligations under this
Agreement, as and to the extent that this Agreement then remains in effect.

 

13.          Effect Upon Employment.  Nothing in this Agreement or the Plan
shall be construed to impose any obligation upon the Company or any of its
subsidiaries to employ the Grantee or to retain the Grantee in its employ.

 

14.          [Intentionally Omitted]

 

15.          General Provisions.

 

3

--------------------------------------------------------------------------------


 

(a)           Amendment; Waivers.  This Agreement, including the Plan, contains
the full and complete understanding and agreement of the parties hereto as to
the subject matter hereof and, except as otherwise permitted by the express
terms of the Plan and this Agreement, it may not be modified or amended nor may
any provision hereof be waived, except by a further written agreement duly
signed by each of the parties; provided, however, that a modification or
amendment that does not materially diminish the rights of the Grantee hereunder,
as they may exist immediately before the effective date of the modification or
amendment, shall be effective upon written notice of its provisions to the
Grantee.  The waiver by either of the parties hereto of any provision hereof in
any instance shall not operate as a waiver of any other provision hereof or in
any other instance.

 

(b)          Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, representatives, successors and assigns.

 

(c)           Governing Law.  This Agreement has been executed in Massachusetts
and shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.

 

(d)           Construction.  This Agreement is to be construed in accordance
with the terms of the Plan.  In case of any conflict between the Plan and this
Agreement, the Plan shall control. The titles of the sections of this Agreement
and of the Plan are included for convenience only and shall not be construed as
modifying or affecting their provisions.  The masculine gender shall include
both sexes; the singular shall include the plural and the plural the singular
unless the context otherwise requires.  Capitalized terms not defined herein
shall have the meanings given to them in the Plan.

 

(e)           Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or facsimile or sent by registered mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:

 

To the Grantee:

To his address as set forth on the signature page hereof.

 

 

To the Company:

Enterprise Bancorp, Inc.

 

222 Merrimack Street

 

Lowell, Massachusetts 01852

 

Attn: Mr. James A. Marcotte

 

(f)            Transfers in Violation of Restrictions Void.  The Company shall
not be required to transfer on its books any shares of Restricted Stock that
shall have been sold or transferred by Grantee or otherwise in violation of any
of the provisions set forth in this Agreement or to treat as owner of any such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement to be
executed as a sealed instrument by its officer thereunto duly authorized as of
the date first set forth above.

 

4

--------------------------------------------------------------------------------


 

Date of grant:  March 17, 2009

 

 

 

ENTERPRISE BANCORP, INC.

 

 

 

 

 

By: 

 

 

 

  Name:

 

 

  Title:

 

5

--------------------------------------------------------------------------------


 

ACCEPTANCE

 

The undersigned hereby accepts, as of the date of grant, the foregoing grant of
Restricted Stock in accordance with the terms and conditions of this Restricted
Stock Agreement and the terms and conditions of the Enterprise Bancorp, Inc.
2003 Stock Incentive Plan.

 

 

 

 

 

 

(Signature of Grantee)

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit 1 to

Restricted Stock Agreement

 

Employee name (“Grantee”):

 

 

 

 

Date of grant:

March 17, 2009

 

 

Number of shares granted:

 

 

 

 

Vesting schedule:

 

 

 

 

Incremental Amount

 

Cumulative Amount

 

Date:

 

% of shares

 

# of shares

 

% of shares

 

# of shares

 

 

 

 

 

 

 

 

 

 

 

On or after March 17, 2010

 

25

%

 

 

25

%

 

 

On or after March 17, 2011

 

25

%

 

 

50

%

 

 

On or after March 17, 2012

 

25

%

 

 

75

%

 

 

On or after March 17, 2013

 

25

%

 

 

100

%

 

 

 

 

 

 

 

[Name and title of authorized officer]

 

--------------------------------------------------------------------------------